Name: 88/393/EEC: Commission Decision of 14 June 1988 approving a specific programme notified by the Kingdom of Spain on the improvement of structures for marketing flowers and live plants in Spain, in accordance with Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  marketing
 Date Published: 1988-07-19

 Avis juridique important|31988D039388/393/EEC: Commission Decision of 14 June 1988 approving a specific programme notified by the Kingdom of Spain on the improvement of structures for marketing flowers and live plants in Spain, in accordance with Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) Official Journal L 188 , 19/07/1988 P. 0043 - 0043*****COMMISSION DECISION of 14 June 1988 approving a specific programme notified by the Kingdom of Spain on the improvement of structures for marketing flowers and live plants in Spain, in accordance with Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) (88/393/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 23 July 1987 the Spanish Government notified the programme on the improvement of structures for marketing flowers and live plants in Spain; whereas it provided additional information on 16 November 1987; Whereas the purpose of this programme is the improvement and rationalization of commercial structures for flowers and ornamental plants, their collection, storage, cooling, handling and presentation, and the creation of more efficient marketing structures; Whereas the information contained in this programme, with the additional information, provides in sufficient measure the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives of Article 1 of that Regulation can be achieved as regards the marketing of flowers and ornamental plants in Spain; whereas the time limit for the implementation of this programme does not exceed the limit referred to in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The specific programme concerning flowers and ornamental live plants notified by the Spanish Government on 23 July 1987, with additions provided on 16 November 1987, in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 14 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.